Petition Denied and Memorandum Opinion filed May 15, 2018.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00204-CV

                   R. BORDEN WILSON, M.D., Appellant
                                       V.
   MISHKA BOULDWIN, INDIVIDUALLY AND AS NEXT FRIEND OF
                CHLOE ANDERSON, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-72901

                MEMORANDUM                     OPINION


      R. Borden Wilson, M.D. petitions this court to allow a permissive
interlocutory appeal of the trial court’s March 6, 2018 order denying his special
exceptions and motion to dismiss.     See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(d) (West Supp. 2017).

      After reviewing the petition, the response, the reply, and the record, we
conclude that Wilson has not shown that (1) the March 6, 2018 order involves a
controlling issue of law as to which there is a substantial ground for difference of
opinion; and (2) an immediate appeal from the order may materially advance the
ultimate termination of the litigation. See id.

      Accordingly, we deny Wilson’s petition for permissive interlocutory appeal.



                                   PER CURIAM


Panel consists of Justices Busby, Brown, and Jewell.




                                           2